NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
             in the limited circumstances allowed under Rule 23(e)(1).

                                         2021 IL App (3d) 180633-U

                                         Order filed
      ____________________________________________________________________________

                                                   IN THE

                                     APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2021

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 14th Judicial Circuit,
                                                       )       Henry County, Illinois,
              Plaintiff-Appellee,                      )
                                                       )       Appeal No. 3-18-0633
              v.                                       )       Circuit No. 16-CF-260
                                                       )
      HORACE J. JOHNSON,                               )       Honorable
                                                       )       Terence M. Patton,
              Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Justices Lytton and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1           Held: (1) The defendant did not receive ineffective assistance counsel.
¶2                 (2) Two of the defendant’s convictions for unlawful delivery of a controlled
                   substance violate the one-act, one-crime rule.

¶3           The defendant, Horace J. Johnson, appeals from his four unlawful delivery of a controlled

     substance convictions. The defendant argues: (1) he received ineffective assistance of trial and

     posttrial counsel, and (2) two of his convictions must be vacated under the one-act, one-crime

     rule.
¶4                                           I. BACKGROUND

¶5          The State charged the defendant with two counts of unlawful delivery of a controlled

     substance within 1000 feet of a school (720 ILCS 570/407(b)(2) (West 2016)), two counts of

     unlawful delivery of a controlled substance (id. § 401(d)(i)), one count of unlawful delivery of a

     controlled substance within 1000 feet of a church (id. § 407(b)(2)), and one count of unlawful

     delivery of a controlled substance within 1000 feet of public housing (id.). Relevant to this

     appeal, count I alleged that on May 31, 2016, the defendant delivered less than 1 gram of a

     substance containing cocaine within 1000 feet of a school, a Class 1 felony. Count II alleged that

     on the same date, the defendant delivered less than 1 gram of a substance containing cocaine

     within 1000 feet of a church, a Class 1 felony. Count IV alleged that on June 3, 2016, the

     defendant delivered less than 1 gram of a substance containing cocaine within 1000 feet of a

     school, a Class 1 felony. Count V alleged that on the same date, the defendant delivered less than

     1 gram of a substance containing cocaine within 1000 feet of public housing, a Class 1 felony.

     The court appointed counsel to represent the defendant.

¶6          Defense counsel filed a motion to suppress evidence. The motion alleged that the

     Kewanee Police Departments’ applications to the Henry County State’s Attorney for an

     electronic overhear on May 31, and June 2, 2016, were false or made with reckless disregard for

     the truth. Specifically, the police did not verify whether the text messages referenced in the

     applications that set up the controlled buys were sent to the defendant or the defendant’s phone,

     citing Franks v. Delaware, 438 U.S. 154 (1978).

¶7          Attached as an exhibit to the defendant’s motion was a copy of the May 31, 2016,

     overhear application. Officer Eric Peed requested, via e-mail, a 24-hour overhear exemption to

     record a confidential informant, identified at trial as Justin Potter, purchase half a gram of crack


                                                       2
       cocaine from the defendant. Peed had not used Potter as an informant before. Potter had known

       the defendant for five months and purchased crack cocaine from the defendant on two prior

       occasions. Potter was also present when the defendant sold crack cocaine on six other occasions.

       Peed observed Potter send text messages to the defendant. Peed and Officer Stephen Kijanowski

       believed that the language used in the messages was consistent with setting up a narcotics

       transaction.

¶8            In a responding e-mail, Assistant State’s Attorney Cathy Runty asked if the phone

       number Potter used matched the defendant’s phone number. Peed replied, the phone number the

       police had for the defendant did not match but noted it was not uncommon for individuals to

       change their cell phone number frequently, especially with prepaid phones. Runty authorized the

       overhear to run from May 31 to June 1, 2016.

¶9            Peed sent a second request, via e-mail, for a 24-hour overhear exemption to purchase 1.5

       grams of crack cocaine from the defendant. The written application was largely the same as the

       May 31 application but included the additional details that Potter had participated in a controlled

       buy that obtained approximately .45 grams of crack cocaine from the defendant. Runty provided

       the authorization for the overhear to run from June 2 to June 3, 2016.

¶ 10          At the hearing on the motion to suppress, the defendant failed to appear. The court issued

       a warrant for his arrest and proceeded without the defendant.

¶ 11          Trial counsel argued the e-mail chain that preceded both overhear authorizations did not

       identify the phone number that Potter sent text messages to, nor did it establish that that phone

       number belonged to the defendant. Counsel contended that submitting this information in the

       overhear exemption applications exhibited a reckless disregard for the truth. Counsel also argued

       that the statute clearly required a showing of reasonable cause.


                                                        3
¶ 12          The court noted that the case law reviewing judicially supervised eavesdrop exemptions

       used the “reasonable cause” standard and “ ‘reasonable cause’ means ‘probable cause.’ ” The

       court reasoned that the legislature intended a similar interpretation of “reasonable cause” in the

       State’s-attorney-authorized eavesdrop exemption. The court also noted that any restrictions

       placed on one-party eavesdropping were statutory and not constitutional. The court found the

       State did not submit false information or make a statement with reckless disregard for the truth.

       The court found the information in the eavesdrop applications provided reasonable cause to issue

       the overhear exemption and denied the motion to suppress.

¶ 13          The cause proceeded to a jury trial in absentia.

¶ 14          Peed testified that on May 31, 2016, Potter arranged to purchase crack cocaine from the

       defendant via text message. Peed gave Potter $60 and set up a recording device. Peed and two

       other officers drove Potter to a location near the controlled purchase site. Before the transaction

       occurred, Peed drove past Potter’s location and saw Potter with the defendant. Peed reported that

       Kijanowski observed the transaction. Potter purchased approximately .45 grams of crack cocaine

       from the defendant. According to Peed, the controlled buy occurred 605 feet from a church and

       1000 feet from a school.

¶ 15          Peed testified that before the May 31 controlled buy, he was “familiar” with the

       defendant. Peed described the defendant as a “thin African-American male” with medium-length

       hair. Peed identified the defendant from a photograph.

¶ 16          On cross-examination, trial counsel asked Peed what steps he took before setting up the

       controlled buy. Peed said that he conducted a criminal history check of the defendant.

¶ 17          During Peed’s testimony, the State introduced a recording of the May 31, 2016,

       controlled buy. The video shows the police officers setting up a camera on Potter’s person. Potter


                                                        4
       rides with the officers to a location where he exits the vehicle and walks for a few minutes before

       he receives a phone call. Potter can be heard telling the individual on the phone that he thought

       he was near the individual’s location. Potter also says that he is wearing black clothes. Potter

       approaches a house with a porch and starts talking to another individual. Approximately 15

       minutes into the video, Potter says “good” and “thank you.” Potter then walks until he meets the

       officers in a pickup truck. Inside the truck, Potter says “he gave me two nice fifties. *** Pretty

       decent for $60 bucks. That ain’t too bad from [the defendant].”

¶ 18          Kewanee Police Sergeant Justin Reed testified that, on May 31, 2016, he assisted Peed

       with a controlled buy. Reed was familiar with the defendant, as he was present when the

       defendant was arrested in the past. Reed identified the defendant from a photograph. During the

       May 31, controlled purchase, Reed drove Peed and Potter to the location of the controlled buy.

       After Potter exited the vehicle, Reed saw Potter and the defendant meet. At the time, the

       defendant was wearing a white shirt. After the controlled buy was complete, Reed drove Potter

       to the Kewanee Police Department.

¶ 19          Kijanowski testified that he conducted surveillance for the May 31, 2016, controlled buy.

       Kijanowski said “I’ve known [the defendant] through my police job for almost my whole

       career.” Kijanowski identified the defendant from a photograph. Kijanowski saw the defendant

       leave a residence and meet with Potter. Potter and the defendant then had a hand-to-hand

       transaction. At the time, the defendant was wearing shorts and a white shirt.

¶ 20          On cross-examination, Kijanowski said that before the controlled buy, Potter had been

       arrested on retail theft charges. Potter agreed to help the police even though the officers told

       Potter that they could not promise him anything in return.




                                                         5
¶ 21          At the beginning of the second day of trial, trial counsel made a motion in limine to

       prohibit the State’s witnesses from mentioning the defendant’s criminal history. Counsel noted

       that the previous day, the State’s questions prompted responses indicating that the defendant had

       prior arrests. The State did not object, and the court granted the motion noting that the State has

       to elicit testimony that the officers knew what the defendant looked like, and that testimony

       might permit the jury to infer that the police knew the defendant from a prior interaction.

¶ 22          Forensic scientist Michelle Dierker testified that she tested two samples sent to her by the

       police. Both samples tested positive for the presence of cocaine.

¶ 23          Potter testified that he was currently incarcerated for aggravated domestic battery, and he

       also had prior convictions for retail theft and theft. In 2016, Potter cooperated with the Kewanee

       Police Department with the hope that his assistance would lead to a reduced sentence in his retail

       theft case. Potter told the police that he could purchase crack cocaine from the defendant. Potter

       identified the defendant from a photograph.

¶ 24          On May 31, 2016, Potter met with officers to set up the first controlled buy. An officer

       drove Potter to the location for the controlled buy. Potter met the defendant, handed him $100

       and received one gram of crack cocaine. Potter departed and met with the officer that had

       dropped him off. The State played the recording of the buy for the jury.

¶ 25          Potter reviewed the recording and said that when he says “Good,” the transaction is

       complete. Potter is also heard telling an officer in the car that picked him up that “That ain’t bad

       for $60.” Potter explained that he misspoke when he initially testified that he paid $100.

¶ 26          On cross-examination, Potter explained that the State initially offered to reduce his retail

       theft charge from a felony to a misdemeanor, but the State withdrew this offer when Potter was

       charged with theft. At the time of the buy, Potter did not use crack cocaine and had not


                                                         6
       purchased it before. However, Potter had been around people who had purchased crack cocaine

       from the defendant.

¶ 27          Following Potter’s testimony, the Sate recalled Kijanowski, Peed, and Reed, to testify

       regarding the June 3, 2016, controlled buy. Kijanowski testified that on June 3, 2016, Potter

       arranged to purchase crack cocaine from the defendant via text message. An officer gave Potter

       $150 of recorded bills. Reed and Kijanowski drove Potter to the prearranged location and

       dropped him off. Kijanowski lost sight of Potter before the exchange occurred. When Potter

       returned, he gave Kijanowski a small plastic bag that contained the crack cocaine.

¶ 28          Peed testified that on June 3, 2016, he searched Potter and gave him the marked bills for

       the controlled buy. Peed then conducted surveillance on the buy location. Peed saw Potter

       approach the location, but he was unable to see the transaction.

¶ 29          On cross-examination, Peed said he believed that Potter told him that he had purchased

       crack cocaine from the defendant in the past.

¶ 30          Reed testified that on June 3, 2016, he drove Kijanowski and Potter to the controlled buy

       location. He dropped Potter off, and he and Kijanowski conducted surveillance. Reed did not see

       the controlled buy occur.

¶ 31          Kewanee Police Officer Eric Hamilton testified that he provided surveillance for the June

       3, 2016, controlled buy. Hamilton knew the defendant from prior encounters. Before the buy,

       Hamilton saw the defendant sitting on the front porch of a residence. Potter approached and sat

       next to the defendant. Hamilton then observed a hand-to-hand transaction. No one else

       approached or spoke with the defendant and Potter while they were on the porch. After the

       transaction, Potter got up and walked away. The defendant followed Potter until Hamilton could




                                                       7
       no longer see both individuals. Hamilton said the buy location was 651 feet from a school and 50

       feet from public housing.

¶ 32          The State also recalled Potter to testify. Potter said that on June 3, 2016, he worked with

       the police to set up a second controlled buy from the defendant. Potter arranged the buy location

       via text message with the defendant, and officers set up a recording device. Potter purchased

       crack cocaine from the defendant on the front porch of a house.

¶ 33          During Potter’s testimony, the State played the surveillance recording of the June 3,

       2016, controlled buy. Potter identified the defendant in the recording. Potter also indicated the

       point in the recording where the transaction occurred.

¶ 34          The video shows the officers setting up the recording device. The officers transport Potter

       to a location near where the controlled buy was to occur. Potter exits the vehicle and walks for

       several minutes before meeting an individual wearing a white shirt on the front porch of a house.

       Initially, the individual is speaking on a telephone and indicates his name is “Johnson.” After the

       individual gets off the phone, he and Potter converse for a few minutes before Potter leaves the

       porch and meets with the officers.

¶ 35          The jury found the defendant guilty of counts I, II, IV, and V.

¶ 36          Counsel filed a motion for new trial that alleged, in part, that the court erred in denying

       the motion to suppress. Counsel also alleged his own ineffectiveness for arguing a fourth

       amendment analysis that did not apply to statutory overhear exemptions and for failing to object

       to the police officers’ trial testimony about their prior contact with the defendant.

¶ 37          The court allowed counsel to withdraw and appointed new posttrial counsel to represent

       the defendant. Posttrial counsel filed an amended motion for new trial that alleged only that trial

       counsel was ineffective for failing to argue that the overhear authorization was improperly


                                                         8
       conducted. Initially, the court granted the defendant’s motion. However, after the State filed a

       motion to reconsider, the court reversed its ruling.

¶ 38           The court sentenced the defendant, in absentia, 1 to four concurrent terms of 12 years’

       imprisonment. The defendant appeals.

¶ 39                                               II. ANALYSIS

¶ 40                                   A. Ineffective Assistance of Counsel

¶ 41           The defendant argues he received ineffective assistance of trial and posttrial counsel. To

       prevail on a claim of ineffective assistance of counsel, “the defendant must demonstrate that

       counsel’s performance was objectively unreasonable under prevailing professional norms and

       that there is a ‘reasonable probability that, but for counsel’s unprofessional errors, the result of

       the proceeding would have been different.’ ” People v. Petrenko, 237 Ill. 2d 490, 496-97 (2010)

       (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). We review de novo claims of

       ineffective assistance of counsel. People v. Coleman, 2015 IL App (4th) 131045, ¶ 66.

¶ 42                                           1. Motion to Suppress

¶ 43           The defendant first argues that trial counsel was ineffective for failing to argue there was

       no reasonable cause to support the overhear exemption. We need not determine whether trial

       counsel’s performance was deficient for failing to make this argument because the defendant

       cannot demonstrate prejudice. See People v. Givens, 237 Ill. 2d 311, 331 (2010) (where a

       defendant has not established prejudice, a reviewing court need not consider whether counsel’s

       performance was deficient). In the context of a motion to suppress, the defendant must be able to




               1
                 The Department of Corrections (DOC) website indicates that the defendant was taken into
       custody in June 2019. See People v. Sanchez, 404 Ill. App. 3d 15, 17 (2010) (appellate court may take
       judicial notice of the public records of the DOC).
                                                          9
       show that but for counsel’s deficient performance, the court would have granted his motion to

       suppress. See People v. Brickhouse, 2018 IL App (3d) 150807, ¶ 48.

¶ 44          Generally, eavesdropping is a felony offense. 720 ILCS 5/14-2(a)(2) (West 2016). The

       restriction on the use of an eavesdropping device is purely statutory and does not implicate the

       fourth amendment to the United States Constitution (U.S. Const., amend. IV). People v. Calgaro,

       348 Ill. App. 3d 297, 301 (2004). Section 14-2(a) of the Criminal Code of 2012 (Code) permits a

       police officer to use an overhear device,

                      “[w]ith prior request to and written or verbal approval of the State’s Attorney of

                      the county in which the conversation is anticipated to occur ***. The State’s

                      Attorney may grant this approval only after determining that reasonable cause

                      exists to believe that inculpatory conversations concerning a qualified offense will

                      occur with a specified individual or individuals within a designated period of

                      time.” 720 ILCS 5/14-3(q)(1) (West 2016).

       “Reasonable cause,” as used in the Code, has been held to be synonymous with “probable

       cause.” People v. White, 209 Ill. App. 3d 844, 876 (1991). Reasonable cause “is established

       when the totality of facts and circumstances existing at the time are sufficient to warrant the

       belief by a man of reasonable conscience that an offense has been, is being or will be

       committed.” Id. Unlike applications for search warrants, courts are not to be “unduly technical”

       in determining whether reasonable cause exists. Id. at 877. “Only a probability of criminal

       activity need be shown.” Id.

¶ 45          Here, the defendant cannot show prejudice as the record establishes that both overhear

       applications provided reasonable cause to believe that inculpatory conversations concerning a

       narcotics purchase would occur on May 31, and June 6, 2016. The application for the May 31,


                                                        10
       2016, overhear reported that Potter knew the defendant and had purchased crack cocaine from

       the defendant twice within the preceding five months. Potter was also present when the

       defendant sold crack cocaine to other individuals approximately six times. Peed also observed

       Potter send text messages to the defendant to set up the May 31, 2016, controlled buy. The June

       2, 2016, overhear request included the same details and the statement that Potter had participated

       in a controlled buy that netted approximately .45 grams of crack cocaine from the defendant. The

       totality of these facts would readily permit a person of reasonable conscience to believe that an

       unlawful delivery was set to occur. While neither application included details to establish

       Potter’s reliability as a first-time informant, a showing of reliability was not required to establish

       reasonable cause. People v. Sylvester, 86 Ill. App. 3d 186, 195-96 (1980).

¶ 46          Additionally, even if counsel could establish that the overhear exemption was

       unsupported by reasonable cause, our supreme court’s recent decision in People v. Davis, 2021

       IL 126435, ¶¶ 19-20, establishes that only the audio recording would be illegal and subject to

       suppression. The testimony from Reed, Kijanowski, Peed, Hamilton, and Potter regarding the

       two controlled buys would remain admissible as the fruit of the poisonous tree doctrine does not

       apply to illegal overhears. Id. ¶ 41. This consistent evidence was more than sufficient to establish

       the defendant’s guilt without the recording. Therefore, the defendant cannot demonstrate that he

       was prejudiced by trial counsel’s failure to argue that the overhear exemptions were unsupported

       by reasonable cause.

¶ 47                                       2. Prior Bad Acts Evidence

¶ 48          The defendant argues that trial counsel provided ineffective assistance when counsel

       failed to object to evidence of the defendant’s prior bad acts and elicited prior bad acts testimony

       from Peed. Generally, evidence of a defendant’s prior bad acts is inadmissible because it has


                                                         11
       “ ‘too much’ probative value” and might cause the jury to convict a defendant because he is a

       bad person deserving of punishment. People v. Donoho, 204 Ill. 2d 159, 170 (2003) (quoting

       People v. Manning, 182 Ill. 2d 193, 213 (1998)); Ill. R. Evid. 404(b) (eff. Jan. 1, 2011).

¶ 49          This argument also fails because the defendant cannot demonstrate that he suffered

       prejudice. Setting aside the prior bad acts evidence, the trial evidence readily established that the

       defendant twice delivered less than 1 gram of crack cocaine to Potter while within 1000 feet of a

       school, church, and public housing. See 720 ILCS 570/407(b)(2), 401(d)(i) (West 2016). Several

       officers and Potter testified that Potter set up a controlled buy with the defendant on May 31,

       2016. Officers drove Potter to the prearranged location, where Potter exchanged prerecorded

       bills that the officers had provided for approximately half a gram of cocaine. Kijanowski testified

       that he saw this hand-to-hand transaction occur. On June 2, 2016, officers conducted a second

       controlled buy that Potter arranged. Potter again met with the defendant and exchanged

       prerecorded bills for crack cocaine. Hamilton testified that he observed this hand-to-hand

       transaction. Both controlled buys were recorded, and the recordings largely confirmed the

       witnesses’ testimony. Testimony from Peed and Hamilton established that the two controlled

       buys occurred, respectively, within 1000 feet of a school and church, and within 1000 feet of a

       school and public housing. This evidence was so conclusive that the exclusion of the generic

       references to the defendant’s prior interactions with the police would not have changed the

       outcome of the trial.

¶ 50                                        3. Cumulative Prejudice

¶ 51          The defendant argues counsel’s deficient performance cumulatively prejudiced him

       because the overhear evidence and prior bad acts evidence bolstered Potter’s impeached

       testimony. However, the combined impact of these alleged deficiencies caused the defendant


                                                        12
       minimal prejudice. As previously discussed, the trial evidence establishing the defendant’s guilt

       consisted of more than Potter’s testimony. Officers conducting surveillance observed both

       transactions occur, and, after the buys, other officers received the crack cocaine that Potter

       purchased from the defendant. The officers’ testimony further established the distance of the buy

       locations from the schools, church, and public housing. This evidence would not have been

       excluded even if counsel had prevailed on the motion to suppress (supra ¶ 45) and it readily

       established the defendant’s guilt such that the exclusion of the prior bad acts evidence was

       unlikely to change the outcome of the trial.

¶ 52                                           4. Posttrial Counsel

¶ 53          The defendant argues that posttrial counsel provided ineffective assistance in failing to

       raise the above issues in the motion for a new trial. As we have found that trial counsel was not

       ineffective, posttrial counsel is not ineffective for failing to raise these meritless claims. See

       People v. Childress, 191 Ill. 2d 168, 175 (2000).

¶ 54                                          B. One-Act, One-Crime

¶ 55          The defendant argues two of his convictions violate the one-act, one-crime rule because

       they derive from the same physical act. The defendant acknowledges that he forfeited review of

       this issue but contends that it is subject to reversal under the second prong of the plain error

       doctrine. The State concedes that two of the defendant’s convictions must be reversed under the

       one-act, one-crime rule because counts I and II derive from a single narcotics delivery on May

       31, 2016, and counts IV and V derive from a single narcotics delivery on June 3, 2016.

¶ 56          As acknowledged by the defendant, neither trial nor posttrial counsel preserved this one-

       act, one-crime issue for appellate review by raising it in a posttrial motion. People v. Enoch, 122

       Ill. 2d 176, 186 (1988). However, a one-act, one-crime violation is a reversible plain error


                                                         13
       because the error affects the defendant’s substantial rights. People v. Harvey, 211 Ill. 2d 368, 389

       (2004).

¶ 57             A defendant may not be convicted of multiple offenses that are based on precisely the

       same physical act. People v. King, 66 Ill. 2d 551, 566 (1977). Where multiple convictions derive

       from a single physical act, a court should impose a sentence on the more serious offense and

       vacate the less serious offense. People v. Artis, 232 Ill. 2d 156, 170 (2009).

¶ 58             Here, the defendant’s four convictions derive from two physical acts—the May 31, 2016,

       narcotics delivery and the June 3, 2016, narcotics delivery. Accordingly, two of the defendant’s

       convictions violate the one-act, one-crime, rule, and this otherwise forfeited error is subject to

       reversal under the second prong of the plain error doctrine. See Harvey, 211 Ill. 2d at 389. As we

       are unable to discern which two of the defendant’s four convictions are less serious, all four

       convictions are Class 1 felonies, we remand the cause with directions for the circuit court to

       vacate the two less serious offenses. See 720 ILCS 570/407(b)(2) (West 2016).

¶ 59                                            III. CONCLUSION

¶ 60             The judgment of the circuit court of Henry County is affirmed in part and remanded with

       directions.

¶ 61             Affirmed in part and remanded with directions




                                                        14